Citation Nr: 1723631	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 17, 2010.

2.  Entitlement to a rating in excess of 50 percent for PTSD from March 18, 2010, to March 14, 2012.

3.  Entitlement to a rating in excess of 70 percent for PTSD from March 15, 2012, to September 1, 2016.

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) prior to March 4, 2011.

5.  Entitlement to a rating in excess of 60 percent CAD from March 4, 2011, through April 22, 2014, and from August 1, 2014.

6.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114(s) for the period beginning March 4, 2011.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating determinations of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, the matter was remanded by the Board for additional development.


FINDINGS OF FACT

1.  For the initial rating period prior to March 18, 2010, PTSD was manifested by complaints of continuous depression, anxiety, social isolation, lack of concentration, some mild memory loss, and sleep impairment.
 
2.  For the rating period from March 18, 2010, to September 1, 2016, PTSD was manifested by complaints of continued symptoms of depression, social isolation, disorientation to time or place, memory loss, and lack of concentration, which intermittently caused difficulty in performing activities of daily living. Since September 2, 2016, the Veteran has been in receipt of a 100 percent rating for PTSD.

3.  For the rating period prior to March 4, 2011, CAD was manifested by a METs level over 10, no evidence of congestive heart failure, and a left ventricular ejection fraction (LVEF) over 50 percent.  

4.  For the rating period from March 4, 2011, through April 22, 2014, and from August 1, 2014, CAD was manifested no congestive heart failure, no workload of 3 METs or less, and an LVEF over 50 percent.  

5.  For the rating period beginning March 4, 2011, to April 23, 2014, and from August 2, 2014, PTSD has been rated at 100 percent and CAD has been rated at 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for PTSD have been met prior to March 17, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a 100 percent rating for PTSD have been met from March 18, 2010, to September 2, 2016.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2016).

3.  The criteria for a rating in excess of 30 percent for CAD prior to March 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7005 (2016).

4.  The criteria for a rating in excess of 60 percent CAD from March 4, 2011, to April 22, 2014, and from August 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7005 (2016).

5.  For the rating period beginning March 4, 2011, to April 23, 2014, and from August 2, 2014, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3. 

Where entitlement to compensation has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder is rated under DC 9411 for PTSD for the entire period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran maintains that his PTSD is more severe than what is contemplated by the currently assigned 30, 50, and 70 percent ratings.  In a February 2017 rating decision, the RO assigned a 100 percent rating effective September 2, 2016.  As this is the maximum rating available under the appropriate diagnostic code, the Board will only address whether higher ratings are warranted for the period prior to September 2, 2016.  

The evidence includes a July 2009 VA PTSD examination.  During the evaluation, the Veteran reported having been married for 14 years.  He also reported symptoms of depression, sleep impairment, socially withdrawn behavior, memory loss, and lack of concentration.  He specifically described his symptoms as "moderate."  Upon mental status examination, he denied suicidal and homicidal ideation.  A GAF score of 65 was noted, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

VA treatment records include an August 2009 VA psychiatry note.  During the evaluation, the Veteran acknowledged feeling overwhelmed and depressed due to a difficult economic downturn, but denied feeling suicidal.  He also reported sleep problems and depression.  Upon mental status examination, his mood was described as a "rollercoaster."  His affect was depressed.  Thought process was noted to include difficulty concentrating, but his memory was intact.  The psychiatrist indicated that the Veteran was struggling with the down turn in the economy in his work as a building contractor.  This was noted to be some degree of an adjustment disorder, but "also a depressive disorder with a depressive affect."  A GAF score of 60 was assigned, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a March 2010 VA examination, the Veteran again reported symptoms of continuous depression and lack of energy.  He also indicated that he had been unemployed due to the economy and lack of stamina.  He indicated that he was married, but did not socialize with anyone outside the home.  Symptoms also included a lack of concentration when performing tasks.  He also endorsed symptoms of panic attacks approximately 1-2 times a month.  A GAF score of 56 was assigned, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning. In a May 2010 VA treatment record, he complained of traumatic flashbacks along with multiple somatic issues.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

During a March 2012 VA PTSD examination, the examiner indicated that PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the evaluation, the Veteran and his wife reported that he only felt comfortable at home and, given his choice, he would rarely, if ever, leave the house. He reported having very little energy to complete any projects around the house.  He also reported chronic anger and difficulty handling routine situations and frustrations.  He reported difficulty driving because he became frustrated and overly cautious.  He avoided places with a lot of people and indicated that he had lost contact with his past friends and reported very few current social contacts. It was further noted that the Veteran remained unemployed.  He attempted to get a job shampooing rugs approximately one year previously, but he was unable to physically complete the job and also became very frustrated with the job.  

Current symptoms were noted to include depressed mood with sleep disturbances, anhedonia, excessive guilt, poor energy, poor appetite, and poor concentration.  The Veteran reported that these symptoms continued to impact his social and occupational functioning.  He also indicated that, in the past 2 years, his short-term memory and cognitive functioning had worsened.  The examiner related that PTSD resulted in depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, circumstantial speech, speech that was intermittently illogical, obscure, or irrelevant, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

In May 2012, the VA examiner who performed the March 2012 VA examination provided a medical opinion regarding the Veteran's employability.  Specifically, it was opined that, given the severity of the PTSD symptoms with severe irritability and social isolation, as well as his continued unemployment and past failures at maintaining employment, it was more likely than not that the Veteran was currently unable to gain and maintain substantially gainful employment.

The Veteran was afforded another VA examination in October 2014.  The examiner indicated that PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Current PTSD symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.

Most recently, the Veteran was afforded a VA examination in August 2016.  The examiner noted that PTSD resulted in "total occupational and social impairment."  Symptoms were noted to include depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, spatial disorientation, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  

The examiner further indicated that the Veteran's health problems had also contributed to his disability; however, it was the examiner's opinion that PTSD was "directly connected to his current total disability independent of his health, with evidence of impaired financial decisions stemming from paranoia (and leading to demise of employment and income), lack of self-care, and social isolation."

Upon review of the record, both lay and medical, the evidence supports a 70 percent rating for the period prior to March 18, 2010.  Specifically, the psychiatric examinations and treatment records discussed above reveal that PTSD has been manifested by continuous depression, anxiety, social isolation, lack of concentration, some mild memory loss, and sleep impairment.  Some of these symptoms are specifically contemplated in the 70 percent rating criteria under DC 9411 and all more nearly approximate occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood.  Accordingly, a 70 percent rating is warranted for the period prior to March 18, 2010.

Next, a 100 percent rating is not warranted for the period prior to March 18, 2010.  Specifically, in his April 2012 VA Form 21-8940 (Application for Increased Compensation Based on Employability), the Veteran indicated that he became too disabled to work based in part on PTSD in May 2010.  Further, during the July 2009 VA PTSD examination, the Veteran descried his symptoms as "moderate."  The Board finds that the lay and medical evidence prior to March 18, 2010, does not more nearly approximate total occupational and social impartment.  

Regarding the period from March 18, 2010, to September 1, 2016, PTSD more nearly approximated the criteria for a 100 percent rating.  As noted above, the Veteran is already in receipt of a 100 percent rating beginning September 2, 2016.  He has also been awarded a TDIU, based in part on PTSD, beginning March 18, 2010.  Further, for the period beginning March 18, 2010, he endorsed continued symptoms of depression, social isolation, disorientation to time or place, memory loss, and lack of concentration, which intermittently caused him difficulty in performing activities of daily living. 

For these reasons, a 70 percent rating for PTSD is warranted for the period prior to March 18, 2010.  A 100 percent rating is warranted beginning March 18, 2010.  

CAD 

The Veteran is currently in receipt of a 30 percent rating for CAD under DC 7005 for the period prior to March 4, 2011.  Beginning March 4, 2011, he was awarded a 60 percent.  A 100 percent temporary total rating was assigned for CAD for the period from April 23, 2014, to July 31, 2014, for treatment necessitating convalescence.  Beginning August 1, 2014, the 60 percent rating was resumed.

Under DC 7005, a 30 percent rating may be assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

The evidence includes an October 2009 VA examination.  The examiner indicated that the Veteran was diagnosed with CAD in 2003 or 2004 via heart catheterization.  At that time, he was told he had two heart blockages, one in the central artery which was 100 percent blocked and another artery was 60 percent blocked.  However, his heart had grown its own artery bypass, so no open heart surgery was needed.  The Veteran reported symptoms of fatigue, weakness, and chest tightness.  The examiner indicated that he had reviewed a stress test conducted in July 2009, which showed 10.1 METs.  Further, an echocardiogram from September 2009 indicated left ventricular ejection fraction of 55 percent.

In a March 2011 VA examination, the Veteran indicated that his cardiac condition had worsened in the last 6-8 months.  He reported having had a cardiac stent in January 2011.  He indicated that he had angina once a week that radiated to his shoulders and neck.  There was also dyspnea on mild exertion.  It was further noted that he could tolerate walking 1/4 mile prior to rest due to fatigue and dyspnea.  He was no longer able to tolerate using leaf blower or pushing a lawn mower.  He could also not drive, stair climb, or lift anything greater than 10 pounds.  METs were estimated to be 3-5.  Left ventricular ejection fraction was noted to be greater than 50 percent.

During a May 2012 VA examination, the examiner noted that an exercise test could not be conducted due to the Veteran's blood pressure changes.  The most recent exercise test was noted to have occurred in 2011.  The May 2012 VA examiner indicated that METs were estimated to be 3-5 with symptoms of dyspnea, fatigue, angina, and dizziness.  Left ventricular ejection fraction was noted to be greater than 50 percent.

The Veteran was afforded another VA heart examination in July 2015.  The examiner indicated that, in 2014, the Veteran was evaluated in the emergency room because of worsening symptoms and was admitted to the hospital and underwent coronary bypass surgery.  Since the surgery, he reported that he did not have shortness of breath; however, his wife indicated that he had difficulty breathing.  He also described some anterior chest pain, which occurred a couple of times in the last few months.  

The examiner noted that the absence of chest pain could be related to the fact the Veteran was now in a wheelchair most of the time and not exerting to any significant degree.  The examiner indicated that the Veteran did not have congestive heart failure. An interview-based METs test was from 5 to 7; however, the examiner noted that the MET level was based on ejection fraction given that the Veteran was in a wheelchair.  Left ventricular ejection fraction was noted to be 51 percent.

Upon review of the record, the evidence is accurately captured by the criteria for the 30 percent rating for the period prior to March 4, 2011.  While a 60 percent rating requires dyspnea, fatigue, angina, dizziness, or syncope, be exhibited between 3 and 5 METs, the October 2009 VA examiner determined the applicable METs level was 10.1.  There was also no evidence of congestive heart failure.  Further, while a 60 percent rating requires left ventricle dysfunction with a LVEF between 30 and 50 percent, the October 2009 and March 2011 VA examiners found ventricular hypertrophy with a LVEF fraction were over 50 percent.  Moreover, other than the Veteran's contentions, there is no evidence to the contrary.  According, a higher initial rating for CAD was not warranted for the period prior to March 4, 2011.

Next, a rating in excess of 60 percent is not warranted for the period from March 4, 2011, through April 22, 2014, and from August 1, 2014.  Specifically, there is no evidence of congestive heart failure.  There is no evidence that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope.  There is also no evidence that the Veteran experienced left ventricular dysfunction with an ejection fraction of less than 30 percent.  The March 2011, May 2012, and July 2015 VA examiners indicated that the ejection fraction was greater than 50 percent.  As there is no evidence that the criteria for a 100 percent rating is warranted from March 4, 2011, through April 22, 2014, and from August 1, 2014, increased ratings for those periods are not warranted.

For all issues on appeal, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

SMC

The Veteran has been awarded a TDIU for the period beginning March 18, 2010.  In his April 2012 VA Form 21-8940 (Application for Increased Compensation Based on Employability), he indicated that he last worked and became too disabled to work based on his PTSD and diabetes as of May 2010.  As such, he has already been awarded a TDIU for the entire period in which he was unable to work.  

Further, SMC under 38 U.S.C. § 1114(s) for housebound status is warranted if a veteran has a single service-connected disability rated as total and additional service-connected disabilities that are independently rated at more than 60 percent combined.  A TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating.  Bradley, 22 Vet. App. at 293.

The Veteran was awarded SMC under 38 U.S.C.A. § 1114(s) for the period from April 23, 2014 to August 1, 2014 as a result of the temporary total rating for CAD.  He is also entitled to SMC under 38 U.S.C.A. § 1114(s) for the period beginning March 4, 2011, to April 23, 2014, and beginning August 2, 2014.  As a result of this decision, a 100 percent rating was awarded for PTSD beginning March 18, 2010.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

Because the Veteran has a single service-connected disability rated as total, and has an additional service-connected disability (i.e. CAD, rated as 60 percent disabling beginning March 4, 2011) that is independently rated at more than 60 percent, the criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted for the period from beginning March 4, 2011, to April 23, 2014, and from August 2, 2014.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Such notice must include notice that a rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist in this case.  The PTSD claim arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA and private treatment records, and his statements have been associated with the claims file.  Further, he was afforded VA examinations in connection with his claim for PTSD and CAD in July 2009, October 2009. March 2010, March 2011, March 2012, May 2012, October 2014, July 2015, and August 2016.  The examinations are adequate as they were predicated on a review of the claims folder and medical records contained therein, contain a description of the history of the disability at issue, document and consider the Veteran's complaints and symptoms, fully addresses the relevant rating criteria, and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, VA's duty to assist with respect to obtaining an examination or opinion has been met.

The Veteran has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims; hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  



ORDER

An initial 70 percent rating, but no more, for PTSD prior to March 17, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits. 

A 100 percent rating for PTSD from March 18, 2010, to September 1, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for CAD prior to March 4, 2011, is denied.

A rating in excess of 60 percent CAD from March 4, 2011, through April 22, 2014, and from August 1, 2014, is denied.

SMC pursuant to 38 U.S.C.A. § 1114(s) for the period beginning March 4, 2011, to April 23, 2014, and from August 2, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


